              Case 2:21-mj-30076-DUTY ECF No. 1, PageID.1
                                        AUSA:                  Filed 02/12/21 Telephone:
                                                  Christopher Rawsthorne       Page 1 of(313)
                                                                                          11 226-9100
AO 91 (Rev. ) Criminal Complaint             Special Agent:    David Alley                       Telephone: (313) 226-0500

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan              Case: 2:21−mj−30076
United States of America                                                                   Assigned To : Unassigned
   v.                                                                                      Assign. Date : 2/12/2021
John Paul Ostrander                                                                        Description: USA V. JOHN PAUL
                                                                          Case No.
                                                                                           OSTRANDER




                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of       May 22, 2020 and February 11, 2021     in the county of            Oakland       in the
        Eastern           District of      Michigan        , the defendant(s) violated:
        Code Section                                        Offense Description
18 USC § 2252A(a)(2)                                    Receipt of child pornography
18 USC § 2252A(a)(5)(B)                                 Possession of child pornography




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                  David M. Alley, Special Agent (HSI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:       February 12, 2021                                                                Judge’s signature

City and state: Detroit, Michigan                                        Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                           Printed name and title
   Case 2:21-mj-30076-DUTY ECF No. 1, PageID.2 Filed 02/12/21 Page 2 of 11




                     AFFIDAVIT IN SUPPORT OF
             AN APPLICATION FOR AN ARREST WARRANT

      I, David M. Alley, being first duly sworn, state as follows:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with Homeland Security Investigations (HSI),

of the United States Department of Homeland Security (DHS). I am assigned to

the Special Agent in Charge (SAC), Office of Investigations (OI) in Detroit,

Michigan with offices located at 477 Michigan Ave, Suite 1850, Detroit, Michigan.

I have been employed with HSI since March, 2007. I have successfully completed

the Criminal Investigator Training Program and the Immigration and Customs

Enforcement Special Agent Training Program at the Federal Law Enforcement

Training Center in Glynco, Georgia. I have received a Bachelor’s Degree in

Criminal Justice from Michigan State University, as well as a Master’s Degree in

Criminal Justice from Michigan State University. I have successfully completed

the Basic Computer Evidence Recovery Training (BCERT) at FLETC and the

Advanced Computer Evidence Recovery Training at the Cyber Crimes Center (C3)

and the Cyber Crime Center Mobile and Cellular Device Data Extraction course

and possess an A+ certification.

      2.     This affidavit is made in support of a criminal complaint and arrest

warrant for John Paul OSTRANDER (DOB XX/XX/1994) for violations of Title

18, United States Code, Sections 2252A(a)(2) and 2252A(a)(5)(B), which

                                         1
   Case 2:21-mj-30076-DUTY ECF No. 1, PageID.3 Filed 02/12/21 Page 3 of 11




criminalize, among other things, the receipt and possession of child pornography

and other related materials.

      3.      This affidavit is based on my personal knowledge, experience and

training as well as on information obtained by me through investigative

observations and conversations with other HSI agents and agents from other law

enforcement agencies. This affidavit does not set forth every fact resulting from

this investigation; rather, it contains a summary of the investigation to date for the

limited purpose of establishing probable cause to obtain an arrest warrant for John

Paul OSTRANDER.

                               PROBABLE CAUSE

      4.      On or about June 18, 2020, members from the Victorian Joint Anti-

Exploitation Team (JACET) executed a search warrant at the residential address of

INDIVIDUAL 1 in Dandenong, Victoria, Australia, in relation to the sexual abuse

of his 3 children and the distribution of child abuse material via the application

KIK. As a result of the search INDIVIDUAL 1was arrested and charged with 177

child sex offences. Analysis of KIK chat logs has identified chats between

INDIVDIUAL 1, using KIK profile ‘ranga****’ and other KIK users, during

which INDIVIDUAL 1 transmits child abuse material depicting his three children

and receives child abuse material from others. The material sent by INDIVIDUAL

1 includes live camera images and videos.



                                          2
      Case 2:21-mj-30076-DUTY ECF No. 1, PageID.4 Filed 02/12/21 Page 4 of 11




           5.       During the analysis of KIK chat logs, Australian Law Enforcement

observed the following conversation between INDIVIDUAL 1and KIK user

‘jostrander1’. This conversation appears to have occurred on or about May 22,

2020. This conversation was provided to HSI Detroit verbatim on January 19,

2021:

                05/22/2020 6:33:33 pm: You added John from a group you are in
                together 'Family Fun Real'

                   INDIVIDUAL 1: Hello
                   Jostrander1: Hey
                   INDIVIDUAL 1: You gf and girl are besutiful
                   Jostrander1: Thanks
                   INDIVIDUAL 1: You got more pics I csn show you my kids
                         (INDIVIDUAL 1 sends an image described by Australian Law
                         Enforcement as a picture of his three minor children. This does
                         not appear to be child pornography)
                   Jostrander1: (Jostrander1 sends an image of a female child described
                         by Australian Law Enforcement as a female child,
                         approximately 5 years old, long brown hair, wearing a purple
                         and while dress with “San Antonio” on the front. This image
                         was provided to me by Australian Law Enforcement and
                         matches the description)1
                   INDIVIDUAL 1: Cute
                   INDIVIDUAL 1: (INDIVIDUAL 1sends an image described by
                         Australian Law Enforcement as a naked female child shown
                         from the neck down, lying on her back on a bed. This image
                         was identified by Australian Law Enforcement as one of
                         INDIVIDUAL 1’s minor children.)
                   Jostrander1: You do anything with your kids or daughter
                   Jostrander1: (Jostrander1 sends an image of a female child described
                         by Australian Law Enforcement as a female child,
                         approximately 5 years old, brown hair, wearing multi-colored
                         top and shorts, inside a gymnasium. This image was provided

1
    This image of a clothed child shared by OSTRANDER was not his daughter, but another young female relative.


                                                         3
   Case 2:21-mj-30076-DUTY ECF No. 1, PageID.5 Filed 02/12/21 Page 5 of 11




                  to me described by Australian Law Enforcement and matches
                  the description.)
            INDIVIDUAL 1: Little bit
            Jostrander1: How old is your daughter
            INDIVIDUAL 1: 5 nearly 6
            INDIVDIUAL 1: You active with yours
            Jostrander1: Yes
            INDIVIDUAL 1: Nice
            INDIVIDUAL 1: Your gf do it to
            Jostrander1: No
            INDIVIDUAL 1: Ok
            INDIVIDUAL 1: (INDIVIDUAL 1 sends a video of a naked male
                  child in the shower, holding he shower head and spraying
                  water on his body. A male is heard saying “c’mon buddy”. The
                  minor in this video was determined to be one of INDIVIDUAL
                  1’s minor children)
            INDIVIDUAL 1: (INDIVIDUAL 1sends a video that was not
                  described by Australian Law Enforcement)
            Jostrander1: Nice
            INDIVIDUAL 1: You got more pics

      6.     On Or about October 21, 2020, an HSI Special Agent sent a

summons to KIK for subscriber information for accounts known to have

communicated with INDIVIDUAL 1, to include KIK account Jostrander1. On or

about October 22, 2020, KIK responded to this summons with the following

relevant information:

            First Name: John
            Last Name: F-250
            Email: john*************@yahoo.com (confirmed)
            Username: jostrander1




                                      4
   Case 2:21-mj-30076-DUTY ECF No. 1, PageID.6 Filed 02/12/21 Page 6 of 11




            2019/02/21 02:25:19 UTC ACCOUNT_INFO FIRST_NAME="John"
            2018/10/17 16:14:04 UTC ACCOUNT_INFO FIRST_NAME="J"
            2014/11/19 22:40:36 UTC ACCOUNT_INFO
                  FIRST_NAME="Love"
            2014/10/18 14:36:57 UTC ACCOUNT_INFO FIRST_NAME="My"
            2013/01/06 23:04:40 UTC ACCOUNT_INFO
                  FIRST_NAME="emma"
            2019/02/25 17:50:15 UTC ACCOUNT_INFO LAST_NAME="F-
                  250"
            2019/02/22 00:58:57 UTC ACCOUNT_INFO LAST_NAME="Taken
                  cookie"
            2019/02/22 00:58:46 UTC ACCOUNT_INFO
                  LAST_NAME="Taken"
            2019/02/21 21:30:51 UTC ACCOUNT_INFO LAST_NAME="O"
            2014/05/10 05:17:21 UTC ACCOUNT_INFO
                  LAST_NAME="Ostrander"
            2014/11/21 14:25:51 UTC ACCOUNT_INFO
                  EMAIL=john*************@yahoo.com (unconfirmed)

      7.    KIK also provided 30 days of IP addresses associated with this

account. Of these, agents were only to obtain subscriber information from IP

address 74.134.193.104, associated with this KIK account on October 21, 2020 at

23:05:46 UTC. This IP address was discovered to resolve to Charter

Communications.

      8.    On or about November 18, 2020, a summons was sent to Charter

Communications requesting subscriber information for IP addresses, to include

address 74.134.193.104 at 23:05:46 on October 21, 2020. On or about November

23, 2020, Charter Communications responded to this summons and provided the




                                      5
   Case 2:21-mj-30076-DUTY ECF No. 1, PageID.7 Filed 02/12/21 Page 7 of 11




following relevant information:

             Target Details 74.134.193.104, 10/21/2020 11:05:46 PM, GMT, 0
             Subscriber Name: **********
             Subscriber Address: ********, TIFFIN, OH 44883-2033
             User Name or Features: ******@icloud.com
             Phone number: (586) 219-****
             Account Number: 82013916

      9.     Investigative efforts, to include checks of social media and open

source records, reveal that the subscriber in paragraph 8 is engaged to John

OSTRANDER. On or about January 19, 2021, I was contacted by agents with

Homeland Security Investigations in Ohio who stated that OSTRANDER was

likely currently residing in Michigan.

      10.    Using different investigative techniques, I was able to determine that

OSTRANDER resided at a residence in Ferndale, Michigan. On February 10,

2021, I applied for and received a federal search warrant for that residence. On

February 11, 2021, I, along with other HSI Special Agents and members of local

law enforcement, executed this search warrant. Upon execution of the warrant,

agents were told that OSTRANDER had departed for work prior to the execution

of the warrant. His fiancée made contact with OSTRANDER and told him to

return to the home and that “the police” were there. OSTRANDER returned to the

residence shortly thereafter. OSTRANDER stated that his cellular telephone was in

his vehicle and it was detained at this time. OSTRANDER consented to an

interview with me at this time

                                         6
   Case 2:21-mj-30076-DUTY ECF No. 1, PageID.8 Filed 02/12/21 Page 8 of 11




      11.   At approximately 0655, I and another HSI Special Agent conducted

an interview of OSTRANDER. In a post Miranda statement, OSTRANDER made

the following pertinent, non-verbatim statements:

            a.     OSTRANDER stated that he had resided at this location for
                   approximately one and a half months. OSTRANDER stated that
                   he believed that WOW (known to me as an abbreviation for
                   Wide Open West) is his internet service provider.
            b.     OSTRANDER identified his cellular telephone as a Samsung
                   Galaxy Note 10 and provided me with written consent to search
                   it. He provided the password as “1994”. This password was
                   found to be correct.
            c.     OSTRANDER                  admitted             to         using
                   john*************@yahoo.com           as   an    email   address.
                   OSTRANDER admitted that his cousin had previously sent him
                   what he believed to be child pornography to another email
                   address of his, identified as john*************@gmailcom.
                   OSTRANDER provided me written consent to search these
                   email accounts.
            d.     OSTRANDER admitted to using KIK and using, among other
                   names, a username of “jostander”. OSTRANDER estimated
                   that the last time he utilized this account was the beginning of
                   this month. OSTRANDER stated that the KIK application was
                   no longer on his phone. OSTRANDER later provided me
                   consent to search his KIK account, which he stated was
                   “jostrander1” and provided the password to this account.



                                          7
Case 2:21-mj-30076-DUTY ECF No. 1, PageID.9 Filed 02/12/21 Page 9 of 11




              OSTRANDER stated that he used “John F-250” as his name
              associated with this account.
        e.    When asked what it meant to be “active” with his daughter,
              OSTRANDER stated he imagined it would be sexual. When
              asked when the last time he “pretended” to be active with his
              daughter he stated it was when “we last lived up here” 6 or 7
              months ago.
        f.    OSTRANDER admitted that he had seen child pornography on
              KIK. OSTRANDER initially stated that he had seen “teens” but
              later stated that he had seen children as young as “middle
              school” aged and “10 years old”. OSTRANDER estimated that
              he had been looking at child pornography for a couple of years.
              OSTRANDER denied masturbating to child pornography.
        g.    OSTRANDER estimated that KIK users had sent him child
              pornography “a handful” of times and that he could not tell me
              an exact number. OSTRANDER stated that sometimes people
              “expect you to send things back” and that “half the time” he
              deletes or blocks them. When asked about the other half of the
              time, and specifically how many times he had sent child
              pornography back, OSTRANDER stated that he would
              “forward” it, and estimated that he had done it once or twice.
        h.    OSTRANDER initially estimated that the youngest videos he
              had sent involved 16 year olds. OSTRANDER estimated that
              the youngest he had ever been sent involved “middle school”
              aged kids, to include “naked ones”. OSTRANDER later
              estimated that he had seen children as young as 10, both girls
              and boys. When asked if the videos described children being

                                    8
  Case 2:21-mj-30076-DUTY ECF No. 1, PageID.10 Filed 02/12/21 Page 10 of 11




                   assaulted, OSTRANDER stated that the children were being
                   “sexually assaulted” and agreed when asked if they depicted
                   adults having sex with children. When asked, OSTRANDER
                   stated that he did not save any of these type of videos but that
                   he   would    “forward”    them    via     the   KIK   application.
                   OSTRANDER stated that he did not forward these videos in a
                   group setting, just to individual people. OSTRANDER then
                   estimated that the youngest child pornography he had
                   forwarded involved “at least 10” year olds. OSTRANDER
                   stated that the child pornography did not always depict sexual
                   assault but when asked agreed that some did. OSTRANDER
                   estimated that the last time he sent child pornography via KIK
                   was the beginning of this month. OSTRANDER stated that he
                   utilized the “jostrander” username to do this and that he did it
                   from his current residence in Michigan.
             i.    OSTRANDER identified the minor female described above in
                   paragraph 5 as a young female relative of his. OSTRANDER
                   stated that he got photos of this child off of Facebook. His
                   fiancée confirmed this child’s identity.

      12.    I have conducted a preliminary forensic review of the Samsung Note

10 belonging to OSTRANDER. During this review, I observed two images of child

pornography. Both appear to be the same image and depicts what appears to be a

prepubescent female child nude from the waist down. She is sitting in a chair with

her legs spread and her bare vagina is visible. The forensic review of this device is

ongoing.


                                         9
  Case 2:21-mj-30076-DUTY ECF No. 1, PageID.11 Filed 02/12/21 Page 11 of 11




                                  CONCLUSION

        13.     Your Affiant respectfully submits that there is probable cause to

believe that John Paul OSTRANDER (DOB XX/XX/1994) violated Title 18,

United States Code, Sections 2252A(a)(2) and 2252A(a)(5)(B), which criminalize,

among other things, the receipt and possession of child pornography and other

related materials. Your affiant requests that the Court authorize the issuance of a

criminal complaint and arrest warrant for John Paul OSTRANDER.

                                             Respectfully submitted,



                                             David M. Alley, Special Agent
                                             Department of Homeland Security
                                             Homeland Security Investigations

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. KIMBERLY G. ALTMAN
UNITED STATES MAGISTRATE JUDGE

Date:    February 12, 2021




                                        10
